Citation Nr: 1410619	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Kansas Medical Center on July 12, 2011.       


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 decision by the Department of Veterans Affairs Medical Center (VAMC) located in Wichita, Kansas.                 

In July 2012, while sitting at the VA Regional Office (RO) in Wichita, Kansas, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  On July 12, 2011, the Veteran received treatment at the Kansas Medical Center for loss of vision in the right eye; upon her discharge, she was diagnosed with migraine headaches.  

2.  In a December 2011 decision, the Wichita VAMC denied the Veteran's claim for payment or reimbursement of medical expenses incurred at Kansas Medical Center on July 12, 2011 because they determined that a VA medical facility was readily available in the Veteran's geographic area and was capable of furnishing economical care.  

3.  The Board finds that the Veteran's contentions that she was refused treatment at a VA emergency room and was given permission by VA to go to the Kansas Medical Center for treatment on July 12, 2011, are credible.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the requirements for entitlement to payment or reimbursement of medical expenses incurred at Kansas Medical Center on July 12, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veteran's, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  

The Veteran contends that VA should provide reimbursement for the cost of medical expenses incurred at Kansas Medical Center on July 12, 2011.  On that day, the Veteran lost the vision in her right eye.  She states that she called the nurse advice line and was told to go to the VA emergency room.  After she arrived at the emergency room, she was told by the receptionist that the emergency room was full and that she needed to call the nurse advice line again.  According to the Veteran, she called the nurse advice line and was told by a nurse to go to an emergency room close by.  The Veteran reports that she specifically asked the nurse if she could go to Andover since she lived there and the nurse replied "yes."  She then went to the Kansas Medical Center in Andover and received treatment for her loss of vision.  Upon her discharge, her vision returned.  Thus, she contends that she went to the private facility for treatment because the closest VA facility was too full and could not offer any treatment.  She also maintains that she had received permission to go to the Kansas Medical Center for treatment and, as such, VA should reimburse her for the cost of medical expenses incurred there on July 12, 2011.      

In the December 2011 decision by the Wichita VAMC, the Veteran's claim for payment or reimbursement of medical expenses incurred at Kansas Medical Center on July 12, 2011 was denied.  The sole reason for the denial was that the Veteran did not meet one of the criteria of 38 C.F.R. § 17.1002; specifically, it was determined that a VA medical facility was readily available in the Veteran's geographic area and was capable of furnishing economical care.  Thus, the Board notes at this point that the eight of the nine criteria of 38 C.F.R. § 17.1002 are established; the only item under contention is the availability of VA facilities under 38 C.F.R. § 17.1002(c).

Private treatment records show that on July 12, 2011, the Veteran was treated at the emergency room at the Kansas Medical Center for loss of vision in the right eye.  It was noted that she had a history of a pituitary tumor.  A brain CT scan was reported to be negative.  Upon her discharge, she was diagnosed with a migraine headache.  [The Board notes that the Veteran is service-connected for migraine headaches.]  

In July 2012, while sitting at the Wichita RO, the Veteran testified at a videoconference hearing before the undersigned VLJ.  She reiterated her contention that she had initially sought treatment for her loss of right eye vision at a VA facility but was refused because they were too full.  Thus, she maintained that the only reason why she went to the Kansas Medical Center was because the closest VA facility could not offer any treatment.  She also contended that she had received permission to go to the Kansas Medical Center for treatment.  In support of her claim, she submitted phone records which documented that she had contacted the VA on two separate occasions on July 12, 2011.    

In light of the above, the Board finds that the Veteran's contentions that she was refused treatment at a VA emergency room and was given permission by VA to go to the Kansas Medical Center for treatment are credible.  Clearly, she contacted the VA twice on the day of her emergency, July 12, 2011, which supports her contentions.  The VAMC has not indicated exactly which VA medical facilities were reasonably available to the Veteran at the time of her emergency.  In addition, given that the Board accepts the Veteran's contentions as true, the evidence shows that the Veteran did go to a local VA medical facility but was refused treatment.  The evidence also reflects that VA gave her permission to go to a private facility because the VA facility was full.  Thus, the Board finds that the VAMC's determination that a VA medical facility was readily available in the Veteran's geographic area and was capable of furnishing economical care, is not supported by the evidence of record and that the criteria of 38 C.F.R. § 17.1002(c) have been met.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the requirements for entitlement to payment or reimbursement of medical expenses incurred at Kansas Medical Center on July 12, 2011, have been met.


ORDER

Entitlement to payment or reimbursement of medical expenses incurred at Kansas Medical Center on July 12, 2011 is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


